Title: James Madison to Richard Smith, 1 April 1828
From: Madison, James
To: Smith, Richard


                        
                            
                                
                            
                            
                                
                                    Montpelier, Virginia
                                
                                 April 1 1828
                            
                        
                        (promissory note)
                        $1200
                        Sixty days after date I promise to pay to the order of
                        Richard Smith Cashier of the office of Discount and Deposit Washington, at said office, the sum of Twelve hundred Dollars,
                            for value received—
                        
                        
                            
                                James Madison
                            
                        
                    